Citation Nr: 1721204	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-30 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hiatal hernia.

2.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include a generalized anxiety disorder (GAD), dysthymia, a mood disorder, and/or an adjustment disorder, including as secondary to a service-connected disability/disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran and his wife testified at a hearing before the undersigned in July 2014.  A hearing transcript is of record.

The two issues on appeal were previously before the Board in February 2015, at which time they were remanded for additional development.   The Board also remanded the issues of entitlement to service connection for hypogonadism, erectile dysfunction, and benign prostatic hypertrophy, but these claims have since been granted by the agency of original jurisdiction (AOJ) and are no longer before the Board.  See April 2015 rating decision.



FINDINGS OF FACT

1.  The Veteran's hiatal hernia is the result of events in service. 

2.  The Veteran's current acquired psychiatric disorder (variously diagnosed as a mood disorder, anxiety, depression, an adjustment disorder, and GAD) was caused by service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a hiatal hernia have been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder other than PTSD have been met.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Hiatal Hernia

Having found that a June 2006 air contrast upper gastrointestinal series revealed the presence of a hiatal hernia, the Board remanded this issue in February 2016 in order to obtain a VA examination and nexus opinion, which was provided in April 2015.  

The April 2015 VA examiner determined that it was "less likely as not that the hiatal hernia did not have its clinical onset during the Veteran's active service or is related to any in-service disease, event, or injury to include the parachuting injury reported by the veteran."  [Emphasis added].  The double negative in this opinion renders it a positive nexus opinion, i.e. the examiner established an advantageous likelihood that hiatal hernia did have its onset in service or is otherwise related to his reported parachute injury.  

In ascertaining whether the April 2015 merely contained a typographical error and/or whether a remand for clarification should be sought on the matter, the Board finds it significant that the VA examiner's ultimate conclusion for his entire medical opinion, which involved the claimed hiatal hernia as well as other issues resolved favorably as related to service, was that "[t]he condition claimed is at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service connected condition."  Moreover, the VA examiner did not provide a separate analysis for hiatal hernia that would contradict the rationale he provided for all the other conditions he found to be service-connected in this opinion.  In pertinent part, the examiner pointed out that the "[Veteran's fellow soldier wrote a buddy/lay statement of February 2011] states that it was standard procedure not to have any documented records of [R]angers['] injuries.  There are also other statement[s] by retired Army Rangers who state it was standard not to report to sick call or have documented injuries."  In essence, one would not expect to find any complaints in the treatment record for hiatal hernia or any other of the claimed conditions.  

Reading the opinion as a whole, the Board finds that the literal interpretation of the April 2015 VA positive opinion for hiatal hernia is consistent with the existing rationale.  Even though the examiner's opinion was written in a convoluted way, it is nonetheless a positive nexus opinion supported by an adequate rationale.  Inasmuch as there is no negative or contradictory medical opinion of record, the April 2015 opinion is found to be competent, probative evidence establishing a nexus to service.

As such, reasonable doubt is resolved in the Veteran's favor, and a grant of service connection for hiatal hernia is deemed warranted.

III.  Service Connection for an Acquired Psychiatric Disorder Other Than PTSD

The Board finds that a grant of service connection for the claimed psychiatric disorder other than PTSD is warranted on a secondary basis.

The Veteran has been assessed with a psychiatric disorder during the appeal period.  He has been variously assessed with a mood disorder, anxiety, depression, an adjustment disorder, and GAD.  See, e.g., VA treatment records of November 2010 (diagnosing GAD, adjustment disorder, and mood disorder), April 2011 (stating the Veteran is known for anxiety and depression and diagnosing GAD and mood disorder), and May 2012 (diagnosing adjustment disorder).  Even though an April 2015 VA examiner determined that the Veteran did not meet the criteria for "an anxiety disorder presently" or for "a depressive disorder presently," the Veteran filed his claim for a psychiatric disorder in March 2009; thus, the previous diagnoses made by VA psychiatrists during the appeal period constitute a current disability for purposes of establishing service connection.  April 2015 VA psychiatric examination (emphasis added); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  In fact, the April 2015 VA examiner reported the Veteran's periods of depression "used to be more frequent in the past" but reduced in frequency over the "past 3-4 years," thereby not contradicting the evidence of record establishing that he did meet the criteria for a psychiatric disorder before then.  Thus, the first element of service connection, that of a current disability, has been met.

Unfortunately, a nexus opinion was never provided by the April 2015 VA examiner because of the lack of a demonstrated disability at the time of the examination report; even though the Board, in its February 2015 remand, had requested nexus opinions be rendered as to both direct and secondary service connection.  Having looked closely at the VA treatment records and other evidence of record, however, the Board finds that there is sufficient competent medical evidence to resolve the issue of nexus favorably at this juncture, alleviating the need for yet another remand.  Cf. Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to ensure compliance).  

In ascertaining whether there is a link between the variously diagnosed psychiatric disorder and the any of the Veteran's service-connected disabilities, the VA psychiatrist who performed the Veteran's mental health intake evaluation in November 2010; expressly noted the report of "progressive onset of anxiety and depression, particularly over the last year as financial situation is more strained, back pain is increasing again and patient is aware of relapse of imping[e]ment of the
sciatic nerve . . .and anticipates another back surgery."  See CAPRI records in Virtual VA downloaded in November 2012 at p. 100.  Another April 2011 VA treatment report, prepared by a psychiatrist, stated that the Veteran was "known for anxiety, depression (at least in part related to medical condition (back pain))."  Id at p. 87.

Because the Veteran is now service connection for back disability and bilateral lower extremity radiculopathy (see April 2015 rating decision), the evidence above sufficiently demonstrates an etiological relationship between the Veteran's service-connected disabilities and the psychiatric disorder presented during the appeal period.

Given the favorable nexus evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for an acquired psychiatric disorder-various diagnosed throughout the appeal period as a mood disorder, anxiety, depression, an adjustment disorder, and GAD-on a secondary basis.


ORDER

Service connection for a hiatal hernia is granted.

Service connection for an acquired psychiatric disorder other than PTSD (variously diagnosed as a mood disorder, anxiety, depression, an adjustment disorder, and GAD) is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


